          Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 1 of 11




DAVID D. LIN (DL-3666)
LAUREN VALLI (LV-7672)
LEWIS & LIN, LLC
81 Prospect Street, Suite 8001
Brooklyn, NY 11201
David@iLawco.com
Lauren@iLawco.com
Telephone: (718) 243-9323
Facsimile: (718) 243-9326

Attorneys for Plaintiffs
DR. MUHAMMAD MIRZA and
ALLIED MEDICAL AND DIAGNOSTIC SERVICES, LLC


                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 DR. MUHAMMAD MIRZA and ALLIED
 MEDICAL AND DIAGNOSTIC                         Case No: 1:20-cv-6830
 SERVICES, LLC,


                                 Plaintiffs,

        vs.
                                                COMPLAINT
 JOHN DOE a/k/a Paul M., a Yelp user,


                                 Defendant.


       Plaintiffs Dr. Muhammad Mirza, MD, (“Dr. Mirza” or “Plaintiff Dr. Mirza”) and Allied

Medical and Diagnostic Services, LLC, (“Plaintiff Allied Medical”, collectively with Dr. Mirza,

“Plaintiffs”) by their attorneys Lewis & Lin LLC, for their complaint against Defendant John

Doe a/k/a Paul M., a Yelp user (“Defendant”).

                                     STATEMENT OF CASE

   1. This is an action for recovery of damages and injunctive relief arising from

blatant acts of defamation and tortious interference with contracts, in connection with the
             Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 2 of 11




publishing of a defamatory reviews by Defendant on Yelp.com regarding Plaintiffs.

   2. Defendant created, or caused to be created, reviews for the purpose of publishing

false and defamatory statements (the “Defamatory Reviews”). Upon information and belief,

Defendant’s Defamatory Reviews remain active and, upon information and belief, are viewed by

thousands of visitors each day, and Defendant continues to defame and injure Plaintiffs with the

Defamatory Reviews.

   3. As a result of Defendant’s misconduct, Plaintiffs have been and continue to be

substantially and irreparably harmed.

                                            PARTIES

   4. Plaintiff Dr. Muhammad Mirza, MD (“Dr. Mirza”) is a medical doctor, board-certified

in internal medicine and licensed in the states of New York and New Jersey. Dr. Mirza

is domiciled at 124 Eileen Drive, Cedar Grove, New Jersey 07009. Dr. Mirza is not a public

official and not a public figure.

   5.   Plaintiff Allied Medical and Diagnostic Services, LLC (“Allied Medical,”

collectively with “Dr. Mirza,” Plaintiffs) is a limited liability company organized and existing

under the laws of the State of Delaware with its principal place of business in the State of New

York, County of New York. Plaintiff Dr. Mirza is the sole member and principal of Plaintiff

Allied Medical.

        6.       The true name and capacity of the Defendant sued herein as John Doe is

unknown to Plaintiffs, who sues Defendant under such fictitious name. Defendant John Doe

created and maintain the Internet-based, Defamatory Reviews denigrating Plaintiffs on Plaintiffs’

various Yelp.com profiles. Upon information and belief, and according to his Yelp.com profile,

the Defendant is not a citizen of New Jersey. Upon information and belief, the Defendant is



                                                 2
           Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 3 of 11




engaged in commerce in the United States, including within this judicial district. The

Defamatory Reviews do not provide contact information for their authors. If necessary and after

discovery, Plaintiffs will seek leave of court to amend this Complaint to state the true name when

it is ascertained.

                                JURISDICTION AND VENUE


    7. This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332, as this is an action between citizens of different states and the amount in

controversy exceeds $75,000.

    8. This Court has personal jurisdiction over the Defendant because, upon

information and belief, she is a resident of the State of New York.

    9. Venue is proper in this judicial district under 28 U.S.C. § 1391(b) (1) and (2),

since some, or all, of the conduct that is the subject of this action occurred in this district.

                        BACKGROUND COMMON TO ALL CLAIMS

        10.     Dr. Mirza operates a successful and respected medical practice, Plaintiff Allied

Medical.

        11.     Dr. Mirza is board-certified in internal medicine and licensed to practice medicine

in New York and New Jersey. Dr. Mirza received his medical degree at the University of

Karachi in Pakistan, in 1995. After that he served as a resident at Kingsbrook Hospital in

Brooklyn, New York, from 1998 to 1999, and then Overlook Hospital, in Summit, New Jersey,

from 1999 to 2001. He then served as a Post-Doctoral Research Fellow at John Hopkins

University Hospital in Baltimore, Maryland.

        12.     Dr. Mirza has decades of experience practicing medicine.

        13.     Dr. Mirza visits different offices on different days for the convenience of his

                                                   3
          Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 4 of 11




       patients, but his principal office is at 290 Madison Avenue, 6th Floor, New York, New

York 10017.

       14.      As part of Dr. Mirza’s medical practice, he offers injections of Botulinum toxin

A, commonly known as “Botox,” manufactured by Allergen PLC, along with cosmetic

treatments using other products.

       15.     As with many cosmetic treatments, patients sometimes find that the results of

their procedures do not live up to their expectations.

       16.     While most of Plaintiffs’ patients have shared their opinions in a lawful and

reasonable manner, a handful of disgruntled patients who have undergone cosmetic procedures

have chosen to voice false and defamatory accusations on Yelp.com, as described below.

                                    The Defamatory Reviews

       17.     On or about August 22, 2019, Defendant with the username “Paul M.” directed

the authoring of a harassing and defamatory user review of Plaintiffs on Yelp.com (accessible to

the public at: https://www.yelp.com/biz/mirza-aesthetics-new-york-6?hrid=ucM8-

1kgKWp80jRE3BkaAA&utm_campaign=www_review_share_popup&utm_medium=copy_link

&utm_source=(direct)) (the “First Yelp Defamatory Review”).

       18.     Specifically, the First Yelp Defamatory Review stated as follows:

               “The absolute worst ever.

               He is unprofessional and rude. He up sold me and I left his office looking the
               same as when I arrived.

               He is unsanitary. Never washed his hands. Was wearing rubber gloves when I
               arrived and was texting and doing other stuff around the office before working on
               my face with the same gloves on. His product was all spilling out of a duffel
               bag.

               I was rushed in and out but he made sure to have his assistant on hand to charge
               my card.

                                                 4
          Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 5 of 11




                Do not use this man's services.

                Absolutely terrible. I am so disappointed that Groupon is advertising his
                services.”

       19.      The First Yelp Defamatory Review is false. Defendant directed the dissemination

of the Yelp Defamatory Review in such a fashion that no reasonable person would believe that

the statements made therein were opinion, but rather statements of fact about Plaintiffs.

       20.      The above statements are knowingly and materially false, and were made to

defame Plaintiffs.

       21.      Upon information and belief, Defendant published the First Yelp Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing him to lose revenue as

the statements in the First Yelp Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.

       22.      It is not possible that the allegations in the First Yelp Defamatory Review are

true. Dr. Mirza and his staff always act in a professional matter and take all necessary steps to

ensure a sanitary practice. Further, Dr. Mirza does not “up sell” his patients.

       23.      Accordingly, the First Yelp Defamatory Review is undeniably false.

       24.      On or about August 25, 2019 Defendant with the username “Paul M.” directed the

authoring of a harassing and defamatory review of Plaintiffs on Yelp.com (accessible to the

public at: https://www.yelp.com/biz/botox-juvederm-doctor-new-

york?hrid=XubTPnyYEp7NO3DMjgNhpg&utm_campaign=www_review_share_popup&utm_




                                                  5
          Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 6 of 11




medium=copy_link&utm_source=(direct)) (the “Second Yelp Defamatory Review,” collectively

with the First Yelp Review, the “Defamatory Reviews”).

       25.      Specifically, the Second Yelp Defamatory Review stated as follows:

       “He is absolutely the worst ever. Do not go to him,

       Shady as hell. Rude and unprofessional. You get in his makeshift office and he up sells
       you because he says you need more product than what you purchased on groupon.

       He was wearing gloves when I arrived which he was touching other things with and
       texting on his phone. Never washed his hands before he worked on me.

       He put very little product in my face and there was absolutely no change whatsoever. I
       have pictures which show before and after.

       When I texted his assistant to complain, they insulted me and told me never to text again.

       I cannot believe this guy is still in business. I am doing my best to alert everyone. It cost
       me a total of $420.00 for NOTHING!”

       26.      The Second Yelp Review is false. Defendant directed the dissemination of the

Second Yelp Defamatory Review in such a fashion that no reasonable person would believe that

the statements made therein were opinion, but rather statements of fact about Plaintiffs.

       27.      The above statements are knowingly and materially false, and were made to

defame Plaintiffs.

       28.      Upon information and belief, Defendant published the Second Yelp Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing him to lose revenue as

the statements in the Second Yelp Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.




                                                 6
           Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 7 of 11




        29.     It is not possible that the allegations in the Second Yelp Defamatory Review are

true because Dr. Mirza is a licensed medical professional who operates a legitimate business.

Allied Medical uses commercial office spaces to conduct its services. Dr. Mirza and his staff

always act in a professional matter and take all necessary steps to ensure a sanitary practice.

Further, Dr. Mirza does not inject less product than what was paid for.

        30.     Accordingly, the Second Yelp Defamatory Review is undeniably false.

                         Damage to Plaintiffs’ Reputations and Business

        31.     Plaintiffs had and continue to have contractual relationships with their patients,

customers and vendors.

        32.     The Defendant scripted and caused to be disseminated the above statements in

order to interfere with Plaintiffs’ contractual relationships with its patients, customers and

vendors, and upon information and belief, to injure Plaintiffs’ business by inducing Plaintiffs’

patients, customers and vendors and prospective patients to cease doing business with Plaintiffs.

        33.     Upon information and belief, as a direct and proximate result of Defendant’s

defamatory conduct described herein, a number of Dr. Mirza’s patients (or prospective patients)

have refused to start and/or continue business with Plaintiffs.

        34.     While Plaintiffs’ business perseveres, Defendant’s campaign to defame and injure

Plaintiffs has caused their patients significant concern about the propriety of Plaintiffs’ medical

practice, such that the trend of fewer patients is likely and the risk of losing patients is tangible.

Without patients, Plaintiffs’ will have no business. This damage is in addition to the permanent

and irreparable harm to Plaintiff Dr. Mirza’s professional and personal reputations that

Defendant’s defamatory conduct has caused (and will continue to cause unless enjoined).




                                                   7
           Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 8 of 11




                                  FIRST CAUSE OF ACTION
                              [Defamation Per Se and Trade Libel]
        35.     Plaintiffs reallege and incorporate by reference Paragraphs 1 through 34 as though

fully set forth herein.

        36.     Defendant has intentionally made knowingly false statements of fact about

Plaintiffs via the Defamatory Reviews.

        37.     These statements were made maliciously and willfully, and were intended to

cause harm to Plaintiffs’ business and reputation.

        38.     The aforementioned statements were false when made and Defendant knew or

should have known that the statements were false when made.

        39.     These statements were made maliciously and willfully, and were intended to

cause harm to Plaintiffs’ personal and professional reputation. The statements were made with

reckless disregard for their truth or falsity or with knowledge of their falsity and with wanton and

willful disregard of the reputation and rights of the Plaintiffs.

        40.     The aforementioned statements where made of and concerning Plaintiffs, and

were so understood by those who read Defendant’s publication of them.

        41.     Among other statements, Defendant falsely accused Plaintiffs of being unsanitary

and injecting less product than what was paid for.

        42.     Defendant’s false statements of fact tend to injure Plaintiffs in their business trade

and/or profession.

        43.     These statements were false, and were published to third parties in this county and

across the Internet.




                                                   8
           Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 9 of 11




        44.       As a result of Defendant’s acts, Plaintiffs have suffered irreparable damage to its

reputation and further damages in the form of lost sales and profits, in an amount to be

determined at trial.

        45.       As a result of the willful and malicious nature of the defamation, Plaintiffs are

entitled to punitive damages.

                                SECOND CAUSE OF ACTION
         [Tortious Interference with Contractual Relations and Prospective Contractual
                                         Relations]
        46.       Plaintiffs reallege and incorporate by reference Paragraphs 1 through 45 as though

fully set forth herein.

        47.       Plaintiffs had existing contracts with Plaintiffs’ patients, customers and vendors

and prospective patients, and reasonably expected that its contractual relationship these would

continue into the future.

        48.       Defendant knew of Plaintiffs’ contracts.

        49.       By the wrongful conduct described above, Defendant intentionally and

improperly interfered with Plaintiffs’ contracts with Plaintiffs’ patients, customers and vendors

and prospective patients, and did so with the intent and purpose of damaging Plaintiffs’ business

and reputation.

        50.       Defendant’s interference caused Plaintiffs’ patients, customers and vendors and

prospective patients confusion and to cease doing business with Plaintiffs.

        51.       As a result of Defendant’s actions, Plaintiffs have been and continue to be

damaged in an amount to be determined at trial.

        52.       Plaintiffs have also suffered and will continue to suffer irreparable harm in the

form of damage to their reputations as a result of Defendant’s conduct described herein.



                                                    9
          Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 10 of 11




       53.      While an award of damages may be adequate to compensate Plaintiffs for the loss

of particular contracts or patients, an award of damages will not be adequate to compensate

Plaintiffs for the damage to their reputations caused by Defendant. Plaintiffs have suffered and

will continue to suffer irreparable harm unless injunctive relief is granted.


                                             PRAYER FOR RELIEF


WHEREFORE, Plaintiffs pray for judgment against Defendant awarding Plaintiffs:

1.     a Permanent Injunction enjoining and restraining Defendant and his respective agents,

       servants, employees, successors and assigns, and all other persons acting in concert with

       or in conspiracy with or affiliated with Defendant, from disparaging or otherwise posting

       defamatory comments about Plaintiffs;

2.     an Order at the conclusion of the present matter directing Defendant to undertake such

       remedial efforts as the Court deems necessary to restore Plaintiffs’ reputation;

3.      an Order at the conclusion of the present matter directing Defendant remove the

       Defamatory Reviews;

4.     actual damages in an amount to be determined at trial, due to commercial defamation per

       se and trade libel, and an order directing Defendant and his respective agents, servants,

       employees, successors and assigns, and all other persons acting in concert with or in

       conspiracy with or affiliated with Defendant, to remove, delete, or otherwise disable such

       posts;

5.     exemplary or punitive damages in an amount appropriate to punish Defendant and to

       make an example of Defendant to the community;

6.     actual damages in an amount to be determined at trial, but in no event less than

       $1,000,000, due to common law tortious interference;

                                                 10
           Case 1:20-cv-06830-ER Document 1 Filed 08/24/20 Page 11 of 11




7.       attorney’s fees and costs as permitted by law; and

8.       such other relief as the Court deems just and equitable under the circumstances.


Dated:          Brooklyn, New York
                August 24, 2020
                                                      Respectfully submitted,

                                                      Lewis & Lin, LLC



                                                      _/s/ David D. Lin_________
                                                      David D. Lin (DL-3666)
                                                      Lauren Valli (LV-7672)
                                                      81 Prospect Street, Suite 8001
                                                      Brooklyn, NY 11201
                                                      David@ilawco.com
                                                      Lauren@ilawco.com
                                                      Tel. (718) 243-9323
                                                      Fax: (718) 243-9326

                                                      Attorneys for Plaintiffs




                                                 11
